Citation Nr: 1726234	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  12-11 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 30 percent from July 1, 2014 for service-connected total left knee replacement.	


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In March 2016, the Veteran provided testimony at a videoconference hearing.  A transcript of the hearing is of record.

In September 2016, the Board remanded the issue for further development.  In a February 2017 supplemental statement of the case (SSOC), the RO continued to deny the benefit sought for this claim and it has been returned to the Board for further adjudication.

In September 2016, the Board had also remanded the issues of entitlement to service connection for a low back disability and entitlement to service connection for a psychiatric disorder.  With respect to these remanded issues, in a February 2017 rating decision, the RO granted service connection for degenerative disease of the lumbar spine and for adjustment disorder with depressed mood.  As a result, these issues have been resolved and are not before the Board.  See Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).


FINDING OF FACT

From July 1, 2014, the evidence related to the Veteran's total left knee replacement does not show chronic residuals consisting of severe painful motion or weakness.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent from July 1, 2014, for service-connected total left knee replacement are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). 

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.

The Veteran underwent left knee replacement surgery on May 6, 2013.  As a result, his left knee disability was rated as 100 percent disabling from May 6, 2013, until June 30, 2014.  Following the one year post-surgical period, the RO assigned a 30 percent disability rating under Diagnostic Code 5055, for the left knee disability from July 1, 2014.   

Under 38 C.F.R. § 4.71a, Diagnostic Code 5055, a 100 percent disability rating is assigned for one year following the implantation of a prosthesis. Following the one year post-surgical period, a 60 percent disability rating may be assigned if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity. With intermediate degrees of residual weakness, pain or limitation of motion, the disability is to be rated by analogy to Diagnostic Codes 5256, 5261 or 5262.  Diagnostic Code 5055 provides that the minimum disability rating following a knee replacement is 30 percent.  Id. 

Diagnostic Code 5256 assigns disability ratings based on ankylosis of the knee joint. Favorable ankylosis in full extension or in slight fixation between 0 and 10 degrees is rated as 30 percent disabling. Ankylosis in flexion at 10 degrees or more is entitled to higher disability ratings up to 60 percent for extremely unfavorable ankylosis at an angle of 45 degrees or greater. 

Under Diagnostic Code 5261, extension limited to 10 degrees is 10 percent disabling, extension limited to 15 degrees is 20 percent disabling, extension limited to 20 degrees is 30 percent disabling, extension limited to 30 degrees is 40 percent disabling, and extension limited to 45 degrees is 50 percent disabling.  38 C.F.R. § 4.71a.

Impairment of the tibia and fibula is rated under Diagnostic Code 5262. Under these criteria, when such impairment results in malunion with slight knee or ankle disability, a 10 percent disability rating is assigned. When it results in malunion with moderate knee or ankle disability, a 20 percent disability rating is warranted, and when it results in malunion with marked knee or ankle disability, a 30 percent disability rating is warranted.  When it results in nonunion with loose motion, requiring a brace, a 40 percent disability is assigned.  38 C.F.R. § 4.71a.

Concerning the range of motion findings of the joint at issue, the Board notes that the VA examination report of record does not include passive range of motion and do not specify range of motion with and without weight-bearing.  See Correia v. McDonald, 28 Vet.App. 158 (2016).  The fundamental issue for Correia is that VA examinations perform adequate joint testing for pain.  Generally, active range of motion testing produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  Moreover, there is no indication on the VA examination of record that range of motion testing was performed other than on weight bearing.  Therefore, there is no prejudice to the Veteran in relying on the VA examination that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.

This issue was remanded by the Board in September 2016 for a current VA examination as no VA examination had been conducted following the Veteran's total left knee replacement.

The Veteran underwent a VA knee examination in November 2016.  He complained of moderate to severe pain in the left knee.  He stated that he used a walking stick to help him ambulate.  He denied any flare-ups of the left knee.  There was no functional loss or functional impairment of the left knee joint with repeated use over time.  Flexion of the left knee was from 0 to 130 degrees.  Extension was from 130 to 0 degrees.  Pain was noted during the examination.  There was no evidence of pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no objective evidence of crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions.  There was no additional functional loss or range of motion after three repetitions.  The left knee was examined immediately after repetitive use.  Pain, weakness, fatigability or incoordination did not significantly limit the functional ability of the left knee with repeated use over a period of time.  Muscle strength testing was 5/5.  There was no ankylosis of the left knee.  There was no history of recurrent subluxation or lateral instability.  There was no history of recurrent effusion.  There was no joint instability.  There was no recurrent patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  There was no meniscus condition.  There were no other pertinent physical findings, complications, conditions, or any other signs or symptoms related to the left knee condition.

In light of the examination results above, the Board finds that there is no evidence that the Veteran's total left knee replacement results in severe painful motion or weakness.  While the Veteran complained of chronic left knee pain at the November 2016 VA examination, there was no evidence of weakness, fatigability or incoordination.  Moreover, muscle strength testing was 5/5 which tends to weigh against finding of weakness in the left knee/leg.  Further, the Veteran was able to perform repetitive use testing with at least three repetitions with no additional functional loss.  Thus, after consideration of the relevant medical and lay evidence the Board finds that the Veteran's disability picture is more nearly approximated by the current 30 percent rating.  As such, a higher disability rating under Diagnostic Code 5055 is not warranted.

In addition, the Veteran did not have any evidence of ankylosis in the left knee which would justify a higher disability by comparison to Diagnostic Code 5256. Range of motion testing throughout the appeals period has shown flexion greater than 15 degrees, which are the criteria for a 30 percent disability rating under Diagnostic Code 5260.  The Veteran's knee disability has not been shown to result in more than a marked impairment equivalent to malunion of the tibia and fibula, which are the criteria for a 30 percent disability rating under Diagnostic Code 5262. Therefore, the criteria for a higher disability rating under any of the analogous Diagnostic Codes discussed in Diagnostic Code 5055 have likewise not been met.

For all of these reasons, the Board finds that the preponderance of the evidence is against a rating higher than 30 percent for total left knee replacement from July 1, 2014.  38 C.F.R. § 4.71a.  As such, entitlement to an increased disability rating is denied.


ORDER

Entitlement to a rating in excess of 30 percent from July 1, 2014, for service-connected total left knee replacement is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


